Citation Nr: 1758122	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-25 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In December 2007, the Veteran was afforded a hearing before a Decision Review Officer (DRO) of the RO.  A transcript of the hearing has been associated with the claims file.

In August 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the proceedings is associated with the electronic claims file.

In November 2014, the Board remanded this matter for further development.

Upon remand, the Veteran requested another Board hearing.  In a February 2015 letter, he was notified that his second Board hearing had been scheduled for March 2015, but he failed to appear for the proceeding and has not provided an explanation for his absence or requested to reschedule the hearing.  Accordingly, the Board considers that his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2017).

In July 2016, the Board denied the claim for service connection for a left knee disorder.  The Veteran appealed the July 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2017 Order, the Court vacated the Board's July 2016 decision and remanded the matter for action consistent with the terms of a Joint Motion for Remand (JMR).    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the JMR agreed that the requirements of 38 U.S.C. §5103A(d) were met and that a medical opinion was necessary.  The parties to the JMR found that the Board erred when it failed to provide the Veteran with an examination to assess his left knee disability.  

Thus, in light of the concerns expressed in the Joint Motion, the Board is remanding the matter to afford the Veteran a VA examination and opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, with an appropriately qualified examiner, to determine the nature and etiology of any left knee disability.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any diagnosed left knee disability had its onset in service or is related to any in-service disease, event, or injury. 

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, to include the Veteran's report of in-service left knee injury.  A rationale for all requested opinions shall be provided.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of any medical literature (if deemed warranted), which may reasonably explain the medical guidance in the study of this case.

2.  After ensuring compliance with the development requested above, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


